Supreme Court of Florida
                                  ____________

                                  No. SC19-1856
                                  ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2019-12.

                                February 27, 2020

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize new standard criminal jury

instructions 21.19(a) ([Causing [Great Bodily Harm] [Permanent Disability]

[Death] To] [or] [Using a Deadly Weapon Upon] a [Police] [Fire] [Search and

Rescue] [Canine] [Horse]), 21.19(b) (Maliciously [Touching] [Striking] [Causing

Bodily Harm] to a [Police] [Fire] [Search and Rescue] [Canine] [Horse]), and

21.19(c) (Maliciously [Harassing] [Teasing] [Interfering With] [Attempting to

Interfere With] a [Police] [Fire] [Search and Rescue] [Canine] [Horse] While in

Performance of its Duties). We have jurisdiction. See art. V, § 2(a), Fla. Const.
      The Committee published the proposals in The Florida Bar News; one

comment was received by the Committee, from the Florida Public Defender

Association (FPDA), pertaining to two of the three above-listed instructions, as

well as others that are not the subject of the instant case. After the Committee filed

its report, the Court did not publish the proposals for comment.

      In chapter 2019-9, section 1, Laws of Florida, the Legislature amended

section 843.19, Florida Statutes, to broaden the statute covering crimes against

police, fire, and search and rescue (SAR) “dogs” to encompass crimes against

police, fire, and search and rescue “canines.” New instructions 21.19(a), (b), and

(c) instruct upon the offenses outlined in section 843.19, for which standard jury

instructions had not previously been authorized.

      Having considered the Committee’s report and the FPDA’s comment, we

authorize new instructions 21.19(a), 21.19(b), and 21.19(c) as set forth in the

appendix to this opinion, for publication and use.1 New language is indicated by

underlining. We caution all interested parties that any comments associated with

the instructions reflect only the opinion of the Committee and are not necessarily


       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.
                                         -2-
indicative of the views of this Court as to their correctness or applicability. In

authorizing the publication and use of these instructions, we express no opinion on

their correctness and remind all interested parties that this authorization forecloses

neither requesting additional or alternative instructions nor contesting the legal

correctness of the instructions. The instructions as set forth in the appendix shall

become effective immediately upon the release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                         -3-
                                 APPENDIX


     21.19(a) [CAUSING [GREAT BODILY HARM] [PERMANENT
 DISABILITY] [DEATH] TO] [OR] [USING A DEADLY WEAPON UPON]
   A [POLICE] [FIRE] [SEARCH AND RESCUE] [CANINE] [HORSE]
                        § 843.19(2), Fla. Stat.

      To prove the crime of [Causing [Great Bodily Harm] [Permanent
Disability] [Death] To] [or] [Using a Deadly Weapon Upon] a [Police] [Fire]
[Search and Rescue] [Canine] [Horse], the State must prove the following
three elements beyond a reasonable doubt:

      Give 1a or 1b or both as applicable.
      1. a. (Defendant) intentionally and knowingly caused [great bodily
               harm] [permanent disability] [death] to a [canine] [horse].

            b. (Defendant) intentionally and knowingly used a deadly weapon
               upon a [canine] [horse].

      2.    The [canine] [horse] was a [police] [fire] [search and rescue]
            [canine] [horse].

      3.    (Defendant) knew the [canine] [horse] was a [police] [fire] [search
            and rescue] [canine] [horse].

      Definitions. Give as applicable.
      § 843.19(1), Fla. Stat.
       “Police canine” means any canine that is owned, or the service of which
is employed, by a law enforcement agency or a correctional agency for the
principal purpose of aiding in the detection of criminal activity, enforcement
of laws, or apprehension of offenders.

     “Fire canine” means any canine that is owned, or the service of which is
employed, by a fire department, a special fire district, or the State Fire
Marshal for the principal purpose of aiding in the detection of flammable
materials or the investigation of fires.

     A “search and rescue canine” is a canine that is owned, or the service of
which is employed by a fire department, a law enforcement agency, a
                                      -4-
correctional agency, a special fire district, or the State Fire Marshal for the
principal purpose of aiding in the detection of missing persons, including, but
not limited to, persons who are lost, who are trapped under debris as the
result of a natural, manmade, or technological disaster, or who are drowning
victims.

      “Police horse” means any horse, that is owned, or the service of which is
employed, by a law enforcement agency or a correctional agency for the
principal purpose of aiding in the detection of criminal activity, enforcement
of laws, or apprehension of offenders.

       A “deadly weapon” is defined as: 1) any object that is readily capable of
inflicting death or great bodily harm if used in the ordinary manner
contemplated by its design and construction, or 2) any other object that was
used to inflict death or great bodily harm.

     T.W. v. State, 98 So. 3d 238 (Fla. 4th DCA 2012).
     “Great bodily harm” means great as distinguished from slight, trivial,
minor, or moderate harm, and as such does not include mere bruises.

                           Lesser Included Offenses

[CAUSING [GREAT BODILY HARM] [PERMANENT DISABILITY]
   [DEATH] TO] [OR] [USING A DEADLY WEAPON UPON] A
     [POLICE] [FIRE] [SAR] [CANINE] [HORSE] - 843.19(2)
CATEGORY ONE      CATEGORY TWO        FLA. STAT. INS. NO.
None
                  Battery             843.19(3)      21.19(b)
                  Police/Fire/SAR
                  Canine/Horse
                  Harass              843.19(4)      21.19(c)
                  Police/Fire/SAR
                  Canine/Horse
                  Attempt             777.04(1)      5.1




                                      -5-
                                     Comments

       It is unclear whether the phrase “without lawful cause or justification” is an
element or an affirmative defense. Trial judges must make that determination until
the case law develops.

      This instruction was adopted in 2020.


21.19(b) MALICIOUSLY [TOUCHING] [STRIKING] [CAUSING BODILY
  HARM] TO A [POLICE] [FIRE] [SEARCH AND RESCUE] [CANINE]
                           [HORSE]
                      § 843.19(3), Fla. Stat.

      To prove the crime of Maliciously [Touching] [Striking] [Causing
Bodily Harm] to a [Police] [Fire] [Search and Rescue] [Canine] [Horse], the
State must prove the following three elements beyond a reasonable doubt:

      1.     (Defendant) actually and intentionally maliciously [touched]
             [struck] [caused bodily harm] to a [canine] [horse].

      2.     The [canine] [horse] was a [police] [fire] [search and rescue]
             [canine] [horse].

      3.     (Defendant) knew the [canine] [horse] was a [police] [fire] [search
             and rescue] [canine] [horse].

      Definitions.
      R.N. v. State, 257 So. 3d 507 (Fla. 4th DCA 2018).
      “Maliciously” means with ill will, hatred, spite, or an evil intent.

      Give as applicable.
      § 843.19(1), Fla. Stat.
       “Police canine” means any canine that is owned, or the service of which
is employed, by a law enforcement agency or a correctional agency for the
principal purpose of aiding in the detection of criminal activity, enforcement
of laws, or apprehension of offenders.

     “Fire canine” means any canine that is owned, or the service of which is
employed, by a fire department, a special fire district, or the State Fire
                                        -6-
Marshal for the principal purpose of aiding in the detection of flammable
materials or the investigation of fires.

      A “search and rescue canine” is a canine that is owned, or the service of
which is employed by a fire department, a law enforcement agency, a
correctional agency, a special fire district, or the State Fire Marshal for the
principal purpose of aiding in the detection of missing persons, including, but
not limited to, persons who are lost, who are trapped under debris as the
result of a natural, manmade, or technological disaster, or who are drowning
victims.

      “Police horse” means any horse, that is owned, or the service of which is
employed, by a law enforcement agency or a correctional agency for the
principal purpose of aiding in the detection of criminal activity, enforcement
of laws, or apprehension of offenders.

                            Lesser Included Offenses

 MALICIOUSLY [TOUCHING] [STRIKING] [CAUSING BODILY
     HARM] TO A [POLICE] [FIRE] [SEARCH AND RESCUE]
              [CANINE] [HORSE] — 843.19(3)
CATEGORY ONE      CATEGORY TWO       FLA. STAT. INS. NO.
None
                  Harass             843.019(4) 21.19(c)
                  Police/Fire/SAR
                  Canine/Horse
                  Attempt            777.04(1)  5.1

                                    Comments

      For the crime of Battery on a Police Canine, the State is required to prove
the defendant intended to commit a battery on the canine. For example, if a
defendant intentionally strikes a law enforcement vehicle that contains a police
canine (with sufficient force that the canine is jostled), the State must prove the
defendant knew that a police canine was inside the vehicle. See Yarn v. State, 106
So. 3d 39 (Fla. 2d DCA 2013). In those types of cases, a special instruction will be
necessary.

      This instruction was adopted in 2020.

                                        -7-
  21.19(c) MALICIOUSLY [HARASSING] [TEASING] [INTERFERING
      WITH] [ATTEMPTING TO INTERFERE WITH] A [POLICE]
    [FIRE] [SEARCH AND RESCUE] [CANINE] [HORSE] WHILE IN
                 PERFORMANCE OF ITS DUTIES
                      § 843.19(4), Fla. Stat.

      To prove the crime of Maliciously [Harassing] [Teasing] [Interfering
with] [Attempting to Interfere With] a [Police] [Fire] [Search and Rescue]
[Canine] [ Horse] while in Performance of its Duties, the State must prove the
following four elements beyond a reasonable doubt:

      1.    (Defendant) [intentionally] [or] [knowingly] maliciously [harassed]
            [teased] [interfered with] [attempted to interfere with] a [canine]
            [horse].

      2.    The [canine] [horse] was a [police] [fire] [search and rescue]
            [canine] [horse].

      3.    At the time, the [canine] [horse] was engaged in the performance
            of its duties.

      4.    (Defendant) knew the [canine] [horse] was a [police] [fire] [search
            and rescue] [canine] [horse].

      Definitions.
      R.N. v. State, 257 So. 3d 507 (Fla. 4th DCA 2018).
      “Maliciously” means with ill will, hatred, spite, or an evil intent.

      Give as applicable.
      § 843.19(1), Fla. Stat.
       “Police canine” means any canine that is owned, or the service of which
is employed, by a law enforcement agency or a correctional agency for the
principal purpose of aiding in the detection of criminal activity, enforcement
of laws, or apprehension of offenders.

     “Fire canine” means any canine that is owned, or the service of which is
employed, by a fire department, a special fire district, or the State Fire
Marshal for the principal purpose of aiding in the detection of flammable
materials or the investigation of fires.

                                       -8-
      A “search and rescue canine” is a canine that is owned, or the service of
which is employed by a fire department, a law enforcement agency, a
correctional agency, a special fire district, or the State Fire Marshal for the
principal purpose of aiding in the detection of missing persons, including, but
not limited to, persons who are lost, who are trapped under debris as the
result of a natural, manmade, or technological disaster, or who are drowning
victims.

      “Police horse” means any horse, that is owned, or the service of which is
employed, by a law enforcement agency or a correctional agency for the
principal purpose of aiding in the detection of criminal activity, enforcement
of laws, or apprehension of offenders.

                                Lesser Included Offense

      No lesser included offenses have been identified for this offense.

                                    Comment

      This instruction was adopted in 2020.




                                       -9-